DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/18/2022.
Claim(s) 6, 12, 16-22 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-5, 7-11 and 13-15 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 6 , filed 1/18/2022, with respect to the objection of claims 1, 7-8, 10 and 14-15 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the remarks, in regard to claims 1 and 10, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 in view of Valev et al. US 20190174573 and in further view of Lu 

Issue #1a:
“Applicant respectfully notes that p.4, para. 2 of Lu only mentions service capability exposure functions (SCEFs), a 4G standardization. Lu provides no disclosure of regarding NEFs and Lu does not disclose "selecting an anchor point within the communications network and assigning an identity for the session to be established, wherein the selected anchor point comprises a network exposure function "NEF"," as presently claimed.”

Issue #1b:
“Velev is cited by the Office Action for its purported teaching of "a session ID capability" and also does not disclose "selecting an anchor point within the communications network and assigning an identity for the session to be established, wherein the selected anchor point comprises a network exposure function "NEF"," as presently claimed.”

The Examiner respectfully disagrees.  
With regard to issue #1a above:
Lu et al teaches:
“In step 204, the MME selects the anchor GW to serve according to the PDN type and the APN in step 201. If the PDN type is a non-IP type, the MME 
“Step 205: The PGW returns a setup session response message to the MME, where the message carries an uplink PGW tunnel ID, and the SCEF returns a SCEF connection response message to the MME.” (p.3, middle of page)
“Step 213: The MME selects the anchor GW or the SCEF in the step 212 to serve the service according to the APN, the handover indication in the step 210. If the MME selects the PGW, the MME sends a setup session request message to the PGW, where the message carries the user IMSI, the PDN. Type, bearer ID, and tunnel ID. If the MME selects the SCEF, the MME sends a SCEF connection request message to the SCEF, where the message carries the IMSI, the PDN type, and the MME identity.” (p.3, lower middle of page)
Where “MME selects the anchor GW or the SCEF in the step 212 ... If the MME selects the PGW”/“selects the anchor GW”/FIG. 2 maps to “selecting an anchor point within the communication network”, where “anchor GW”/”selects the anchor GW...selects the PGW” maps to “anchor point”, where FIG. 2 illustrates “within the communication network”, “returns a setup session response message to the MME, where the message carries an uplink PGW tunnel ID” maps to “assigning an identity for the session to be established”, where “session response message” maps to “session to be established”, “PGW tunnel ID” maps to “identity for the session”, where since the “setup session response message” is performed as a result of receiving “setup session request”, and the “PGW tunnel ID” was not included in the “setup session request”, it is considered the “PGW tunnel ID” was assigned which maps to “assigning”. Furthermore, Velev et al. notes “Each session can be identified with a “session ID (Identifier)”, which can be similar to an “EPS (Evolved Packet System) bearer ID”, an “APN”, a “slice ID”, a “slice instance ID”, a “service ID” or any other temporary or permanent identifier of a PDN connection or a PDU session or a service used by the UE” (0006), which is considered as further affirming the “PGW tunnel ID” may be considered the “identity for the session”.  Furthermore, “SCEF” maps to “network exposure function “NEF”, where the PGPub specification of the disclosure notes “the NEF (or UPF) establishes the non-IP PDU session, and confirms with the SMF by sending a response message” (0144), where the “SCEF” of Lu performs a similar function as the “NEF” of the PGPub specification of the disclosure which is sending a “response message”. Therefore there is no distinguishing limitation noted in claim 1 which differentiates between the “SCEF” of Lu and the “NEF”, as claimed. Furthermore, FIG. 2 illustrates PGW/SCEF as integrated which maps to “comprises”.

issue #1b above:
It not necessary that Velev teaches "selecting an anchor point within the communications network and assigning an identity for the session to be established, wherein the selected anchor point comprises a network exposure function "NEF", since Lu teaches the limitation as noted above with regards to issue #1a.

On pages 7-9 of the remarks, in regard to 2, 3 4, 5, 6, 7, 8, 9, 11, 12, 13, 14 and 15 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 (cited in Non-Final Rejection dated 9/15/2021) in view of Valev et al. US 20190174573 (cited in Non-Final Rejection dated 9/15/2021) and in further view of Lu WO 2018059401 (citations are from English translation, cited in Non-Final Rejection dated 9/15/2021)).

As to claim 1:
Kotecha et al. discloses:
An apparatus comprising a processor and a memory, the apparatus being connected to a communications network, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
receiving a request to configure a network session for non-IP data delivery in the communications network;
 (“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for example, via eNB 115 over a physical random access channel (PRACH) to establish a connection with ePC 120. The attach request may include the unique identifier associated with MTC UE 105. In response to initial attachment request 605, MME 125 may perform an authentication process 610 in which MME 125 
(“MME 125 may receive update location answer 620 and, in response, determine 625 the need to set up an S1-U-based data transfer path. Particularly, update location answer 620 provides information that may eliminate a local user plane/control plane determination by MME 125. Given the Non-IP-UE-Network-Delivery-Mechanism field 440 of “User-Plane, MME 125 may then follow existing wireless systems procedures, such as 3GPP procedures, to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135. Thus, MME 125 provides a create session request 630 to SGW 130, and SGW 130 provides a create session request 635 to PGW 135, asking PGW 135 to establish a bearer. In response to create session request 635, PGW 135 establishes the bearer and responds back to SGW 130 with create session response 640. SGW 130 may then respond to MME 125 with create session response 645.”; Kotecha et al.; 0052)
(where
FIG. 3 illustrates “processor” and “memory”,
“provide an initial attachment request 605” maps to “receiving a request”,
“create session request 635 to PGW 135, asking PGW 135 to establish a bearer”/”Non-IP-UE-Network-Delivery-Mechanism...User-Plane” maps to “configure a network session for non-IP data delivery in the communications network”, “create session request” maps to “configure a network session”, “Non-“non-IP”, “User-Plane” maps to “data delivery”, “Network” maps to “in the communications network”,

retrieving policy information about the non-IP data delivery and 
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for example, via eNB 115 over a physical random access channel (PRACH) to establish a connection with ePC 120. The attach request may include the unique identifier associated with MTC UE 105. In response to initial attachment request 605, MME 125 may perform an authentication process 610 in which MME 125 may retrieve UE profile data from HSS 150. The UE profile data may identify UE information and subscription information for MTC UE 105.”; Kotecha et al.; 0050)
(“HSS device 150 may store information associated with MTC UEs 105 and/or information associated with users/owners of MTC UE 105. For example, HSS device 150 may store subscriber profiles that include authentication and access authorization information. As described further herein, the subscriber profiles may store use restrictions or bearer preferences for a particular MTC UE 105, such as restricting a particular MTC UE 105 to only control plane signaling. MME 125 may communicate with HSS device 150 through an S6a interface 152. S6a interface 152 may be implemented, for example, using a Diameter protocol.”; Kotecha et al.; 0022)
(where
“retrieving policy information about the non-IP data delivery”, where “follow existing wireless systems procedures, such as 3GPP procedures”/”restricting...to only control plane signaling”/”User-Plane”/”subscriber profiles” maps to “policy information”, “access” maps to “retrieving”, “Non-IP”/”User-Plane” maps to “non-IP data delivery”,

determining, based on the policy information, a path within the communications network for transferring the non-IP data;
(where
“Given the Non-IP-UE-Network-Delivery-Mechanism field 440 of “User-Plane, MME 125 may then follow existing wireless systems procedures, such as 3GPP procedures, to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” maps to “determining, based on the policy information, a path within the communications network for transferring the non-IP data”, where “Given” maps to “determining, based on”, “User-Plane” maps to “policy information”, “establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” “path within the communications network”, where “paths” maps to “path”, “between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135 maps to “within the communications network”

selecting an anchor point within the communications network and...;
(“SGW device 130 (also simply referred to as SGW 130) may provide an access point to and from MTC UE 105, may handle forwarding of data packets for MTC UE 105, and may act as a local anchor point during handover procedures between eNBs 115. SGW 130 may interface with PGW 135 through an S5/S8 interface 132. S5/S8 interface 132 may be implemented, for example, using GTPv2.”; Kotecha et al.; 0018)
(where
“establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135. Thus, MME 125 provides a create session request 630 to SGW 130”/”SGW device 130 ... may act as a local anchor point” maps to “selecting an anchor point within the communications network”, where “establish...between...SGW 130” is considered as requring “selecting” in order to perform “establish”, “local anchor point” maps to “anchor point”, “between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” maps to “within the communications network”

sending a request to the selected anchor point to establish the session along the selected path; and

“to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135. Thus, MME 125 provides a create session request 630 to SGW 130”/FIG. 6/”SGW device 130 ... may act as a local anchor point” maps to “sending a request to the selected anchor point to establish the session along the selected path”, where “create session request 630 to SGW 130”/FIG. 6  maps to “sending a request”, “SGW 130”/”SGW device 130...local anchor point” maps to “to the selected anchor point”, “create session” maps to “to establish the session”, “to establish default bearer paths” maps to “along the selected path”

sending a response indicating that the session has been established.
(where
“In response to create session request 635, PGW 135 establishes the bearer and responds back to SGW 130 with create session response 640”/FIG. 6 maps to “sending a response indicating that the session has been established”, where “create session response 640”/FIG. 6 maps to “sending a response”, “establishes” maps to “the session has been established”

Kotecha et al. teaches a MTC sending a request for attachment, where information is retrieved associated with the MTC device which indicates non-IP communications should be performed, based on the retrieved information, a 

Kotecha et al. as described above does not explicitly teach:
assigning an identity for the session to be established, wherein the selected anchor point comprises a network exposure function "NEF"

However, Velev et al. further teaches a session ID capability which includes:
assigning an identity for the session to be established
(“The term “session” is used in the same meaning as “PDU (Protocol Data Unit) session” or “PDN (Packet Data Network) connection” or “APN (Access Point Name) connection” or “connection for a particular network slice”. The existing sessions are those sessions for which already a UE context exists (is established) in the core network control plane and/or user plane and the UE itself. The “existing sessions” has the same meaning as “established PDU sessions” or “established PDN connections”. Each session can be identified with a “session ID (Identifier)”, which can be similar to an “EPS (Evolved Packet System) bearer ID”, an “APN”, a “slice ID”, a “slice instance ID”, a “service ID” or any other temporary or permanent identifier of a PDN connection or a PDU session or a service used by the UE.”; Valev et al.; 0006)
(“The Create Session request message contains, in addition to the NAS Session setup request”; Valev et al.; 0079)
(where
“assigning an identity for the session to be established”, “can be identified” maps to “assigning”, “session ID” maps to “identity”

Velev et al. teaches creating a session and identifying the session with a session id.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session ID capability of Velev et al. into Kotecha et al. By modifying the session of Kotecha et al. to include the session ID capability as taught by the processing of Valev et al., the benefits of improved management/efficiency (Kotecha et al.; 0012) with reduced signaling (Velev et al.; 0034) are achieved.

However, Lu further teaches a service entity/SCEF/anchor GW capability which includes:
wherein the selected anchor point comprises a network exposure function "NEF"
Lu et al teaches:
“In step 204, the MME selects the anchor GW to serve according to the PDN type and the APN in step 201. If the PDN type is a non-IP type, the MME may also select the SCEF to serve it; if the message in step 201 does not carry 
“Step 205: The PGW returns a setup session response message to the MME, where the message carries an uplink PGW tunnel ID, and the SCEF returns a SCEF connection response message to the MME.” (p.3, middle of page)
“Step 213: The MME selects the anchor GW or the SCEF in the step 212 to serve the service according to the APN, the handover indication in the step 210. If the MME selects the PGW, the MME sends a setup session request message to the PGW, where the message carries the user IMSI, the PDN. Type, bearer ID, and tunnel ID. If the MME selects the SCEF, the MME sends a SCEF connection request message to the SCEF, where the message carries the IMSI, the PDN type, and the MME identity.” (p.3, lower middle of page)
Where “MME selects the anchor GW or the SCEF in the step 212 ... If the MME selects the PGW”/“selects the anchor GW”/FIG. 2 maps to “selecting an anchor point within the communication network”, where “anchor GW”/”selects the anchor GW...selects the PGW” maps to “anchor point”, where FIG. illustrates “within the communication network”, “returns a setup session response message “assigning an identity for the session to be established”, where “session response message” maps to “session to be established”, “PGW tunnel ID” maps to “identity for the session”, where since the “setup session response message” is performed as a result of receiving “setup session request”, and the “PGW tunnel ID” was not included in the “setup session request”, it is considered the “PGW tunnel ID” was assigned which maps to “assigning”. Furthermore, Velev et al. notes “Each session can be identified with a “session ID (Identifier)”, which can be similar to an “EPS (Evolved Packet System) bearer ID”, an “APN”, a “slice ID”, a “slice instance ID”, a “service ID” or any other temporary or permanent identifier of a PDN connection or a PDU session or a service used by the UE” (0006), which is considered as further affirming the “PGW tunnel ID” may be considered the “identity for the session”.  Furthermore, “SCEF” maps to “network exposure function “NEF”, where the PGPub specification of the disclosure notes “the NEF (or UPF) establishes the non-IP PDU session, and confirms with the SMF by sending a response message” (0144), where the “SCEF” of Lu performs a similar function as the “NEF” of the PGPub specification of the disclosure which is sending a “response message”. Therefore there is no distinguishing limitation noted in claim 1 which differentiates between the “SCEF” of Lu and the “NEF”, as claimed. Furthermore, FIG. 2 illustrates PGW/SCEF as integrated which maps to “comprises”.



As to claim 10:
Kotecha et al. discloses:
A method for establishing a network session for non-IP data delivery in a communication network, comprising:
receiving a request to configure the session for non-IP data delivery;
 (“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for example, via eNB 115 over a physical random access channel (PRACH) to establish a connection with ePC 120. The attach request may include the unique identifier associated with MTC UE 105. In response to initial attachment request 605, MME 125 may perform an authentication process 610 in which MME 125 may retrieve UE profile data from HSS 150. The UE profile data may identify UE information and subscription information for MTC UE 105.”; Kotecha et al.; 0050)
(“MME 125 may receive update location answer 620 and, in response, determine 625 the need to set up an S1-U-based data transfer path. Particularly, update location answer 620 provides information that may eliminate a local user 
(where
FIG. 3 illustrates “processor” and “memory”,
“provide an initial attachment request 605” maps to “receiving a request”,
“create session request 635 to PGW 135, asking PGW 135 to establish a bearer”/”Non-IP-UE-Network-Delivery-Mechanism...User-Plane” maps to “configure a network session for non-IP data delivery in the communications network”, “create session request” maps to “configure a network session”, “Non-IP” maps to “non-IP”, “User-Plane” maps to “data delivery”, “Network” maps to “in the communications network”,

retrieving policy information about the non-IP data delivery and
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for 
(“HSS device 150 may store information associated with MTC UEs 105 and/or information associated with users/owners of MTC UE 105. For example, HSS device 150 may store subscriber profiles that include authentication and access authorization information. As described further herein, the subscriber profiles may store use restrictions or bearer preferences for a particular MTC UE 105, such as restricting a particular MTC UE 105 to only control plane signaling. MME 125 may communicate with HSS device 150 through an S6a interface 152. S6a interface 152 may be implemented, for example, using a Diameter protocol.”; Kotecha et al.; 0022)
(where
“Given the Non-IP-UE-Network-Delivery-Mechanism field 440 of “User-Plane, MME 125 may then follow existing wireless systems procedures, such as 3GPP procedures, to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135”/access subscriber profiles”/” the subscriber profiles may store use restrictions or bearer preferences for a particular MTC UE 105, such as restricting a particular MTC UE 105 to only control plane signaling” maps to “retrieving policy information about the non-IP data delivery”, where “follow existing wireless systems procedures, such as 3GPP procedures”/”restricting...to only control plane signaling”/”User-Plane”/”subscriber profiles” maps to “policy information”, “access” maps to “retrieving”, “Non-IP”/”User-Plane” maps to “non-IP data delivery”,

determining, based on the policy information, a path for transferring the non-IP data;
(where
“Given the Non-IP-UE-Network-Delivery-Mechanism field 440 of “User-Plane, MME 125 may then follow existing wireless systems procedures, such as 3GPP procedures, to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” maps to “determining, based on the policy information, a path within the communications network for transferring the non-IP data”, where “Given” maps to “determining, based on”, “User-Plane” maps to “policy information”, “establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” maps to “path within the communications network”, where “paths” maps to “path”, “between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135 maps to “within the communications network”

selecting an anchor point within the communications network and...;
(“SGW device 130 (also simply referred to as SGW 130) may provide an access point to and from MTC UE 105, may handle forwarding of data packets 
(where
“establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135. Thus, MME 125 provides a create session request 630 to SGW 130”/”SGW device 130 ... may act as a local anchor point” maps to “selecting an anchor point within the communications network”, where “establish...between...SGW 130” is considered as requring “selecting” in order to perform “establish”, “local anchor point” maps to “anchor point”, “between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135” maps to “within the communications network”

sending a request to the selected anchor point to establish the session along the selected path; and
(where
“to establish default bearer paths between MTC UE 105 and SGW 130 and between SGW 130 and PGW 135. Thus, MME 125 provides a create session request 630 to SGW 130”/FIG. 6/”SGW device 130 ... may act as a local anchor point” maps to “sending a request to the selected anchor point to establish the session along the selected path”, where “create session request 630 to SGW 130”/FIG. 6  maps to “sending a request”, “SGW 130”/”SGW device “to the selected anchor point”, “create session” maps to “to establish the session”, “to establish default bearer paths” maps to “along the selected path”

sending a response indicating that the session has been established.
(where
“In response to create session request 635, PGW 135 establishes the bearer and responds back to SGW 130 with create session response 640”/FIG. 6 maps to “sending a response indicating that the session has been established”, where “create session response 640”/FIG. 6 maps to “sending a response”, “establishes” maps to “the session has been established”

Kotecha et al. teaches a MTC sending a request for attachment, where information is retrieved associated with the MTC device which indicates non-IP communications should be performed, based on the retrieved information, a communication path is determined with a determined anchor point and a session is created along the determined path.

Kotecha et al. as described above does not explicitly teach:
assigning an identity for the session to be established, wherein the selected anchor point comprises a network exposure function "NEF"

However, Velev et al. further teaches a session ID capability which includes:
assigning an identity for the session to be established
(“The term “session” is used in the same meaning as “PDU (Protocol Data Unit) session” or “PDN (Packet Data Network) connection” or “APN (Access Point Name) connection” or “connection for a particular network slice”. The existing sessions are those sessions for which already a UE context exists (is established) in the core network control plane and/or user plane and the UE itself. The “existing sessions” has the same meaning as “established PDU sessions” or “established PDN connections”. Each session can be identified with a “session ID (Identifier)”, which can be similar to an “EPS (Evolved Packet System) bearer ID”, an “APN”, a “slice ID”, a “slice instance ID”, a “service ID” or any other temporary or permanent identifier of a PDN connection or a PDU session or a service used by the UE.”; Valev et al.; 0006)
(“The Create Session request message contains, in addition to the NAS Session setup request”; Valev et al.; 0079)
(where
“Each session can be identified with a “session ID (Identifier)”/”Create Session request” maps to “assigning an identity for the session to be established”, “can be identified” maps to “assigning”, “session ID” maps to “identity”

Velev et al. teaches creating a session and identifying the session with a session id.



However, Lu further teaches a service entity/SCEF/anchor GW capability which includes:
wherein the selected anchor point comprises a network exposure function "NEF"
Lu et al teaches:
“In step 204, the MME selects the anchor GW to serve according to the PDN type and the APN in step 201. If the PDN type is a non-IP type, the MME may also select the SCEF to serve it; if the message in step 201 does not carry the APN, the MME Select the default APN as its service and select PGW or SCEF according to the default APN. If the MME selects the PGW, the MME sends a setup session request message to the PGW, where the message carries the user IMSI, the PDN type, the bearer ID, and the tunnel ID. If the MME selects the SCEF, the MME sends the message to the SCEF. The SCEF connection request message is set up, and the message carries the IMSI, the PDN type, and the MME identifier.” (p.3, top of page)

“Step 213: The MME selects the anchor GW or the SCEF in the step 212 to serve the service according to the APN, the handover indication in the step 210. If the MME selects the PGW, the MME sends a setup session request message to the PGW, where the message carries the user IMSI, the PDN. Type, bearer ID, and tunnel ID. If the MME selects the SCEF, the MME sends a SCEF connection request message to the SCEF, where the message carries the IMSI, the PDN type, and the MME identity.” (p.3, lower middle of page)
Where “MME selects the anchor GW or the SCEF in the step 212 ... If the MME selects the PGW”/“selects the anchor GW”/FIG. 2 maps to “selecting an anchor point within the communication network”, where “anchor GW”/”selects the anchor GW...selects the PGW” maps to “anchor point”, where FIG. illustrates “within the communication network”, “returns a setup session response message to the MME, where the message carries an uplink PGW tunnel ID” maps to “assigning an identity for the session to be established”, where “session response message” maps to “session to be established”, “PGW tunnel ID” maps to “identity for the session”, where since the “setup session response message” is performed as a result of receiving “setup session request”, and the “PGW tunnel ID” was not included in the “setup session request”, it is considered the “PGW tunnel ID” was assigned which maps to “assigning”. Furthermore, Velev et “identity for the session”.  Furthermore, “SCEF” maps to “network exposure function “NEF”, where the PGPub specification of the disclosure notes “the NEF (or UPF) establishes the non-IP PDU session, and confirms with the SMF by sending a response message” (0144), where the “SCEF” of Lu performs a similar function as the “NEF” of the PGPub specification of the disclosure which is sending a “response message”. Therefore there is no distinguishing limitation noted in claim 1 which differentiates between the “SCEF” of Lu and the “NEF”, as claimed. Furthermore, FIG. 2 illustrates PGW/SCEF as integrated which maps to “comprises”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the entity/SCEF/anchor GW capability of Lu into Kotecha et al. By modifying the processing of Kotecha et al. to include the entity/SCEF/anchor GW capability as taught by the processing of Lu, the benefits of reduced data/service interruption (Lu; p.4, line 1) are achieved.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 in view of Valev et al. US 20190174573 and in further view of Tanna US 20180279115.

As to claim 2:
Kotecha et al. discloses:
wherein the request to configure the session is received from one of a user equipment (UE) or....
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125.”; Kotecha et al.; 0050)
(“Thus, MME 125 provides a create session request 630 to SGW 130, and SGW 130 provides a create session request 635 to PGW 135, asking PGW 135 to establish a bearer. In response to create session request 635, PGW 135 establishes the bearer and responds back to SGW 130 with create session response 640. SGW 130 may then respond to MME 125 with create session response 645.”; Kotecha et al.; 0052)

Kotecha et al. as described above does not explicitly teach:
an application server (AS)

However, Tanna further teaches a request capability which includes:
an application server (AS)

(“For operations (210) based on a determination by HSS 118 that the EPS bearer context for UE 102 is available at the HSS, HSS 118 responds (212) to the SCEF 116 query with the EPS bearer context for UE 102. The EPS bearer context for the UE can include, at least in part, a User Identity (User ID) for UE 102 (e.g., IMSI, MSISDN or External Identifier) and an EPS bearer ID for the UE 102 session. Based on the response from the HSS, SCEF 116 sends a T6a NIDD Submit Request message to MME 108 at 214 that includes, at least in part, the User Identity for UE 102, the EPS bearer ID for the UE 102 session and the SMS flag not set to indicate MT device triggering to the MME.”; Tanna; 0057)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request capability of Tanna into Kotecha et al. By modifying the messaging of Kotecha et al. to include the request capability as taught by the messaging of Tanna, the benefits of improved non-ip data delivery (Tanna;0002) are achieved.

As to claim 4:
Kotecha et al. discloses:
wherein the non-IP data comprises one of mobile originated (MO) or ...data. 
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125.”; Kotecha et al.; 0050)
(“Application server 165 may receive and process MTC data from MTC UE 105. In one implementation, MTC UE 105 may interact with application server 165 using a non-IP bearer. In another implementation, application server 165 and MTC UE 105 may interact with one another using HTTP, secure HTTP (HTTPS), or another type of protocol.”; Kotecha et al.; 0024)

Kotecha et al. as described above does not explicitly teach:
mobile terminated (MT) non-IP

However, Tanna further teaches a non-IP data deliver/UE capability which includes:
mobile terminated (MT) non-IP
 (“Based on a determination by MME 108 that the SMS flag is not set, the MME performs NIDD procedures at 218 as may be prescribed by 3GPP standards in order to deliver the non-IP data to UE 102.”; Tanna; 0058)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-IP data deliver/UE capability of Tanna into Kotecha et al. By modifying the messaging of .

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 in view of Valev et al. US 20190174573 and in further view of Li et al. US 20180192471.

As to claim 3:
Kotecha et al. discloses:
wherein the request to configure the session comprises a Non Access Stratum (NAS) message including one or more of..., an identifier of a sender of the non-IP data,....
(“Typical network usage patterns for MTC UE 105 include (1) short messages and infrequent messages, such as meters sending daily readings, or (2) high bandwidth data or very frequent communication, such as industrial sensors, health monitors, agricultural sensors, etc. Usage pattern 1 can be supported by wireless network 102 using a control plane (e.g., NAS signaling between a UE and an MME).”; Kotecha et al.; 0026)
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for example, via eNB 115 over a physical random access channel (PRACH) to 
(“According to implementations described herein, each MTC UE 105 may be registered with wireless network 102. Each registration may provide a unique device identifier (such as an International Mobile Station Equipment Identity (IMEI), serial number, etc.) for each MTC UE 105 and particular data types to be generated/sent by MTC UE 105. Registration may also indicate, for example, the owner of MTC UE 105, a device ID for MTC UE 105, a device certificate, and an IP address for MTC UE 105.; Kotecha et al.; 0027)

Kotecha et al. as described above does not explicitly teach:
an indication that the session is for non-IP data
an identifier of the destination of the non-IP data

However, Velev et al. further teaches a non-ip capability which includes:
an indication that the session is for non-IP data
(“The NAS Session setup request message from the UE 20 contains information like PDU session type (e.g. IPv4, IPv6, non-IP”; Velev et al.; 0079)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-ip capability of Velev et al. into Kotecha et al. By modifying the session of Kotecha et al. to include the non-ip capability as taught by the processing of Valev et al., the 

However, Li et al. further teaches a path capability which includes:
an identifier of the destination of the non-IP data
(“In order to establish a new PDU session, the UE 102 generates a new PDU Session ID. The UE 102 initiates the UE Requested PDU Session establishment procedure by, in step 1800 transmitting an NAS Message (S-NSSAI, DNN, application identifier, PDU Session ID, N1 SM information (note that in some embodiments the application identifier may be embedded in the SM information)) containing a PDU Session Establishment Request within the N1 SM information to the AMF 308. The PDU Session Establishment Request may include a PDU Type, SSC mode, Protocol Configuration Options.”; Li et al.; 0469)
(where “application identifier” maps to “identifier of the destination”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

As to claim 11:
Kotecha et al. discloses:
wherein the request to configure the session comprises a Non Access Stratum (NAS) message including one or more of..., an identifier of a sender of the non-IP data,....
(“Typical network usage patterns for MTC UE 105 include (1) short messages and infrequent messages, such as meters sending daily readings, or (2) high bandwidth data or very frequent communication, such as industrial sensors, health monitors, agricultural sensors, etc. Usage pattern 1 can be supported by wireless network 102 using a control plane (e.g., NAS signaling between a UE and an MME).”; Kotecha et al.; 0026)
(“As shown in FIG. 6, MTC UE 105 may provide an initial attachment request 605 to MME 125. Initial attachment request 605 may be provided, for example, via eNB 115 over a physical random access channel (PRACH) to establish a connection with ePC 120. The attach request may include the unique identifier associated with MTC UE 105”; Kotecha et al.; 0050)
(“According to implementations described herein, each MTC UE 105 may be registered with wireless network 102. Each registration may provide a unique device identifier (such as an International Mobile Station Equipment Identity (IMEI), serial number, etc.) for each MTC UE 105 and particular data types to be generated/sent by MTC UE 105. Registration may also indicate, for example, the owner of MTC UE 105, a device ID for MTC UE 105, a device certificate, and an IP address for MTC UE 105.; Kotecha et al.; 0027)

Kotecha et al. as described above does not explicitly teach:
an indication that the session is for non-IP data
an identifier of the destination of the non-IP data

However, Velev et al. further teaches a non-ip capability which includes:
an indication that the session is for non-IP data
(“The NAS Session setup request message from the UE 20 contains information like PDU session type (e.g. IPv4, IPv6, non-IP”; Velev et al.; 0079)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-ip capability of Velev et al. into Kotecha et al. By modifying the session of Kotecha et al. to include the non-ip capability as taught by the processing of Valev et al., the benefits of improved management/efficiency (Kotecha et al.; 0012) with reduced signaling (Velev et al.; 0034) are achieved.

However, Li et al. further teaches a path capability which includes:
an identifier of the destination of the non-IP data
(“In order to establish a new PDU session, the UE 102 generates a new PDU Session ID. The UE 102 initiates the UE Requested PDU Session establishment procedure by, in step 1800 transmitting an NAS Message (S-NSSAI, DNN, application identifier, PDU Session ID, N1 SM information (note that in some embodiments the application identifier may be embedded in the SM information)) containing a PDU Session Establishment Request within the N1 SM 
(where “application identifier” maps to “identifier of the destination”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 in view of Valev et al. US 20190174573 and in further view of Zhu et al. US 20190159072.

As to claim 5:
Kotecha et al. as described above does not explicitly teach:
wherein the policy information comprises source and destination IP address and port numbers.

However, Zhu et al. further teaches a quintuple capability which includes:
wherein the policy information comprises source and destination IP address and port numbers.

(“At step 207, the PCRF determines QoS parameters for a default bearer of the PDN connection the UE requested to establish based on a user subscription and a network configuration associated with the APN, and transmits the QoS parameters to the PGW in a session setup response. The QoS parameters include a CQI, an ARP, a UE-AMBR and an APN-AMBR as described above. The CN flow identifier uniquely identifies the set of QoS parameters within a UE context. The PCRF further transmits uplink/downlink data flow characteristic information bound to the bearer to the PGW. The uplink/downlink data flow characteristic information can be a quintuple indicating source and destination addresses and port numbers of the data flow and a protocol number, or an application identifier.”; Zhu et al.; 0152)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the quintuple capability of Zhu et al. into Kotecha et al. By modifying the messaging of Kotecha et al. to include the quintuple capability as taught by the messaging of Zhu et al., the benefits of improved QoS control (Zhu et al.; 0018) are achieved.


Claim(s) 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 (cited in Non-Final Rejection dated 9/15/2021) in view of Valev et al. US 20190174573 (cited in Non-Final Rejection dated 9/15/2021) and in further view of Lu WO 2018059401 (citations are from English translation, cited in Non-Final Rejection dated 9/15/2021) and Li et al. US 20180192471 (cited in Non-Final Rejection dated 9/15/2021).

As to claim 7:
Kotecha et al. as described above does not explicitly teach:
wherein the selected path comprises one of (i) an access and mobility management function (AMF), the user plane function (UPF), and an application function (AF), or (11) the access and mobility management function (AMF), the network exposure function (NEF), and the application function (AF).

However, Li et al. further teaches a path capability which includes:
wherein the selected path comprises one of (i) an access and mobility management function (AMF), the user plane function (UPF), and an application function (AF), or (11) the access and mobility management function (AMF), the network exposure function (NEF), and the application function (AF).
(“Following receipt of the N4 Session Establishment/Modification Response from the UPF (at 2842), the SMF 310 may notify (at 2844) the AF 324 
(“In step 1844 SMF 310 transmits to the AF 324 a UPF selection notification (late notification) message that informs the AF 324 about the UP path selection, if the PDU session request is for an Edge Computing application and if the AF 324 has subscribed to such a late notification related to the PDU session. The notification indicates the PDU session anchor. the AMF 308 may store, for the lifetime of the PDU session, an association of the PDU session ID and the SMF ID.”; Li et al.; 0495)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

As to claim 8:

wherein the selected path further comprises a session management function (SMF).

However, Li et al. further teaches a path capability which includes:
wherein the selected path further comprises a session management function (SMF). 
(“Following receipt of the N4 Session Establishment/Modification Response from the UPF (at 2842), the SMF 310 may notify (at 2844) the AF 324 (or NEF 314) about the UP path selection, if UP path management event notification polices are provided and indicate the need of late notification. The notification may include N6 tunnel information related to the UPF (e.g. at least one of the address and port number of the UPF) and an indication that this is a late notification. If N6 Tunnel is to be used, this step may indicate to the AF that the N6 Tunnel is ready for use. Subsequently, the AMF may forward relevant events to the SMF, for example at handover where the (R)AN Tunnel Info changes or the AMF is relocated.”; Li et al.; 0631)
(“In step 1844 SMF 310 transmits to the AF 324 a UPF selection notification (late notification) message that informs the AF 324 about the UP path selection, if the PDU session request is for an Edge Computing application and if the AF 324 has subscribed to such a late notification related to the PDU session. The notification indicates the PDU session anchor. the AMF 308 may store, for 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

As to claim 13:
Kotecha et al. as described above does not explicitly teach:
wherein the selected path comprises one of (i) an access and mobility management function (AMF), the user plane function (UPF), and an application function (AF), or (11) the access and mobility management function (AMF), the network exposure function (NEF), and the application function (AF).

However, Li et al. further teaches a path capability which includes:
wherein the selected path comprises one of (i) an access and mobility management function (AMF), the user plane function (UPF), and an application function (AF), or (11) the access and mobility management function (AMF), the network exposure function (NEF), and the application function (AF).
(“Following receipt of the N4 Session Establishment/Modification Response from the UPF (at 2842), the SMF 310 may notify (at 2844) the AF 324 
(“In step 1844 SMF 310 transmits to the AF 324 a UPF selection notification (late notification) message that informs the AF 324 about the UP path selection, if the PDU session request is for an Edge Computing application and if the AF 324 has subscribed to such a late notification related to the PDU session. The notification indicates the PDU session anchor. the AMF 308 may store, for the lifetime of the PDU session, an association of the PDU session ID and the SMF ID.”; Li et al.; 0495)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

As to claim 14:

wherein the selected path further comprises a session management function (SMF).

However, Li et al. further teaches a path capability which includes:
wherein the selected path further comprises a session management function (SMF). 
(“Following receipt of the N4 Session Establishment/Modification Response from the UPF (at 2842), the SMF 310 may notify (at 2844) the AF 324 (or NEF 314) about the UP path selection, if UP path management event notification polices are provided and indicate the need of late notification. The notification may include N6 tunnel information related to the UPF (e.g. at least one of the address and port number of the UPF) and an indication that this is a late notification. If N6 Tunnel is to be used, this step may indicate to the AF that the N6 Tunnel is ready for use. Subsequently, the AMF may forward relevant events to the SMF, for example at handover where the (R)AN Tunnel Info changes or the AMF is relocated.”; Li et al.; 0631)
(“In step 1844 SMF 310 transmits to the AF 324 a UPF selection notification (late notification) message that informs the AF 324 about the UP path selection, if the PDU session request is for an Edge Computing application and if the AF 324 has subscribed to such a late notification related to the PDU session. The notification indicates the PDU session anchor. the AMF 308 may store, for 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path capability of Li et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the path capability as taught by the processing of Li et al., the benefits of improved efficiency (Li et al.; 0145) are achieved.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. US 20170374694 (cited in Non-Final Rejection dated 9/15/2021) in view of Valev et al. US 20190174573 (cited in Non-Final Rejection dated 9/15/2021) and in further view of Chaponniere et al. US 20180324060 (cited in Non-Final Rejection dated 9/15/2021) and Rommer et al. US 20190364420 (cited in Non-Final Rejection dated 9/15/2021).

As to claim 9:
Kotecha et al. as described above does not explicitly teach:
wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to transmit IP data via the established session.


wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to transmit IP data via the established session.
(“Also, because an Ethernet based PDU session may include IP data”; Chaponniere et al.; 0092)
(“the PDU session request may indicate the type of data as raw non-IP data, such as for example Ethernet type traffic”; Rommer et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ethernet/IP data capability of Chaponniere et al. and the Ethernet/non-IP capability of Rommer et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the Ethernet/IP data capability as taught by the processing of Chaponniere et al. and to include the Ethernet/non-IP capability as taught by the processing of Rommer et al., the benefits of improved efficiency (Chaponniere et al.; 0057) with improved flexibility (Rommer et al.; 0092) are achieved.

As to claim 15:
Kotecha et al. as described above does not explicitly teach:
wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to transmit IP data via the established session.

However, Chaponniere et al. further teaches an Ethernet/IP data capability and Rommer et al. teaches an Ethernet/non-IP capability which includes:
wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to transmit IP data via the established session.
(“Also, because an Ethernet based PDU session may include IP data”; Chaponniere et al.; 0092)
(“the PDU session request may indicate the type of data as raw non-IP data, such as for example Ethernet type traffic”; Rommer et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ethernet/IP data capability of Chaponniere et al. and the Ethernet/non-IP capability of Rommer et al. into Kotecha et al. By modifying the processing of Kotecha et al. to include the Ethernet/IP data capability as taught by the processing of Chaponniere et al. and to include the Ethernet/non-IP capability as taught by the processing of Rommer et al., the benefits of improved efficiency (Chaponniere et al.; 0057) with improved flexibility (Rommer et al.; 0092) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael K Phillips/Examiner, Art Unit 2464